t c memo united_states tax_court robert and mildred peaco petitioners v commissioner of internal revenue respondent docket no filed date michael b yulsman for petitioners carol-lynn e moran and kenneth j rubin for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined a deficiency of dollar_figure relating to petitioners’ federal_income_tax all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioners are entitled pursuant to sec_104 to exclude from income proceeds received in settlement of an age discrimination lawsuit findings_of_fact petitioners resided in coatesville pennsylvania at the time the petition was filed in date mrs peaco filed a lawsuit against her former employer chester county intermediate unit cciu alleging violations of the age discrimination in employment act adea and the pennsylvania human relations act phra she claimed damages which included fringe_benefits pension benefits front pay back pay and pain and suffering in her complaint she did not allege facts relating to any personal injury in a letter to cciu’s executive director dated date cciu’s attorney estimated that cciu’s liability to mrs peaco could exceed dollar_figure of back pay and could be nearly dollar_figure of front pay the attorney suggested that the back pay amount would be doubled in accord with the adea if a jury found willful discrimination he noted that the pain and suffering and punitive_damages were a wildcard on date cciu entered into an agreement with its insurer utica mutual_insurance_company utica allocating dollar_figure of the anticipated settlement proceeds to back pay and front pay and dollar_figure to pain and suffering in the summer of mrs peaco settled the lawsuit for dollar_figure and executed a confidential settlement agreement and general release settlement agreement that states all funds paid to mildred peaco in this settlement are for pain and suffering claimed in this matter arising from physical injury to her and not for front pay back pay or lost wages or benefits at mrs peaco’s insistence cciu agreed to this allocation petitioners did not report the settlement proceeds on their return opinion petitioners contend that the express terms of the settlement agreement reflect the intent of the parties and as a result all of the proceeds are excludable pursuant to sec_104 respondent contends that the entire proceeds should have been included in petitioners’ gross_income sec_104 provides that gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness thus an amount may be excluded from gross_income only when it was received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness see 515_us_323 petitioners contend that the express terms of the settlement agreement satisfy the personal_injury_or_sickness requirement the terms of the settlement agreement however do not reflect the realities of the settlement see 102_tc_116 stating under similar circumstances that the court’s holding need not be consistent with the terms of a settlement agreement when those terms do not reflect the realities of the settlement affd in part revd in part and remanded on other grounds 70_f3d_34 5th cir a significant portion of the proceeds was paid to satisfy the loss of compensation claim the amount_paid was consistent with cciu’s attorney’s analysis of liability to mrs peaco the agreement between cciu and utica offered by respondent evidences cciu’s intention to allocate a portion of the proceeds to personal injury petitioners however disavow reliance on that agreement and contend that it had no binding effect on the settlement and should be wholly disregarded in sum petitioners have failed to establish that mrs peaco received all or any part of the proceeds on account of personal_injury_or_sickness accordingly the proceeds are not excludable pursuant to sec_104 to reflect the foregoing decision will be entered under rule
